Exhibit 10.64

Execution Copy

RETENTION AGREEMENT (this “Agreement”) dated as of October 2, 2009, between
PepsiCo, Inc., a North Carolina corporation (the “Company”), and Eric J. Foss
(the “Executive”).

WHEREAS, on August 3, 2009, (i) the Company, The Pepsi Bottling Group, Inc.,
(“PBG”), and Pepsi-Cola Metropolitan Bottling Company, Inc., a wholly-owned
subsidiary of the Company (“Metro”) entered into an Agreement and Plan of Merger
(the “PBG Merger Agreement”), pursuant to which PBG will be merged with and into
Metro with Metro continuing as the surviving corporation and a wholly owned
subsidiary of the Company (the “PBG Merger”) and (ii) the Company,
PepsiAmericas, Inc. (“PAS”), and Metro entered into an Agreement and Plan of
Merger pursuant to which PAS will merge with and into Metro with Metro
continuing as the surviving corporation and a wholly owned subsidiary of the
Company (the “PAS Merger,” together with the PBG Merger, the “Mergers”); and

WHEREAS the Company has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the dedication
of the Executive following the PBG Merger with respect to PepsiCo North American
Bottling Operations (as defined below);

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

SECTION 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

(a)    “Affiliate(s)” means, with respect to any specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.

(b)    “Board” means the Board of the Directors of the Company or any committee
thereof.

(c)    “Cause” means the occurrence of any one of the following:

(i)    the Executive’s continued and willful failure, for at least 14 days
following written notice from the Company, to perform substantially the
Executive’s employment duties, except as a result of incapacity due to physical
or mental illness;

(ii)    the Executive’s gross negligence or willful misconduct in the
performance of the Executive’s employment duties that results in material harm
to the Company;

(iii)    the Executive’s conviction of, or plea of guilty or nolo contendere to,
any felony;



--------------------------------------------------------------------------------

(iv)    the Executive’s commission of an act of deceit or fraud in connection
with the performance of the Executive’s employment duties intended to result in
personal and unauthorized enrichment of the Executive at the Company’s expense;
or

(v)    the Executive’s material breach of a material obligation of the Executive
to the Company which, if correctable, remains uncorrected for 30 days following
written notice of such breach by the Company to the Executive.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.

(d)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(e)    “Disability” means the Executive’s absence for a period of 180
consecutive business days as a result of incapacity due to a physical or mental
condition, illness or injury which is determined to be total and permanent by a
physician mutually acceptable to the Company and the Executive or the
Executive’s legal representative (such acceptance not to be unreasonably
withheld) after such physician has completed an examination of the Executive;
provided, however, that if an amount payable pursuant to this Agreement
constitutes deferred compensation (within the meaning of Section 409A of the
Code) and payment of such amount is intended to be triggered pursuant to
Section 409A(a)(2)(A)(ii) of the Code by the Executive’s disability, such term
shall mean that the Executive is considered “disabled” within the meaning of
Section 409A of the Code; provided further that Executive shall make himself
available for such examination upon the reasonable request of the Company, and
the Company shall be responsible for the cost of such examination.

(f)    “Employment Period” means the period of the Executive’s employment
hereunder commencing on the Effective Date and, unless earlier terminated in
accordance with Section 4, ending on the second anniversary thereof.

(g)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto.

(h)    “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such tax.

(i)    “Fiscal Year” means a fiscal year of the Company.

(j)    “Payment” means any payment, right, benefit or distribution (or
combination thereof) by the Company, any of its Affiliates or any trust
established by the Company or its Affiliates, to or for the benefit of the
Executive, whether paid, payable, distributed, distributable or provided
pursuant to this Agreement or otherwise, including any

 

2



--------------------------------------------------------------------------------

payment, benefit or other right that constitutes a “parachute payment” within
the meaning of Section 280G of the Code.

(k)    “PBG Equity Incentive Plans” means any equity-based or equity-related
plans, practices, policies or programs of PBG or its Affiliates (not including
the Company or any of its Subsidiaries prior to the Effective Date) in effect
prior to the Effective Date, including the PBG 2004 Long-Term Incentive Plan,
the PBG 2002 Long-Term Incentive Plan, the PBG 2000 Long-Term Incentive Plan,
the Pepsi Bottling Group, Inc. 1999 Long-Term Incentive Plan, and the PBG Stock
Incentive Plan, or any award agreements thereunder.

(l)    “PepsiCo North American Bottling Operations” or “PNABO” means the unit of
the Company comprising the bottling businesses of the Company or any Affiliates
in Canada, Mexico and the United States that were conducted by PAS and PBG or
any of their Affiliates (not including the Company or any of its Subsidiaries)
in Canada, Mexico and the United States immediately prior to the PAS Merger and
PBG Merger, respectively.

(m)    “Person” means any individual, corporation, partnership, group,
association or other entity.

(n)    “Protection Period” means the period commencing on the Effective Date and
ending on the second anniversary thereof.

(o)    “Qualifying Termination” means any termination of the Executive’s
employment (i) by the Company, for any reason other than death or Disability,
that is effective (or with respect to which the Executive is given written
notice) during the Protection Period or (ii) by the Executive, for any reason,
that is effective (or with respect to which the Executive has given written
notice) during the Protection Period.

(p)    “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses 50% or more of the total combined voting power of all
classes of its stock.

(q)    “Synergy(ies)” means the integration-driven cost savings achieved by
PNABO and the Company in the United States and Canada as a result of the
Mergers, which savings shall be determined by the Company in good faith and
which savings shall exclude the costs incurred by the Company to achieve such
savings.

(r)    “Synergy Target (Year 1)” means the amount to be established by the Board
and communicated to the Executive that represents the total Synergies target
that the Board expects the Executive to achieve for the period from the
Effective Date to the first anniversary of the Effective Date.

(s)    “Synergy Target (Years 1 and 2 Combined)” means the amount to be
established by the Board and communicated to the Executive that that represents
the total Synergies target that the Board expects the Executive to achieve for
the period from the Effective Date to the second anniversary of the Effective
Date.

 

3



--------------------------------------------------------------------------------

(t)    “Termination Date” means the date (if any) on which the termination of
the Executive’s employment, in accordance with the terms of this Agreement, is
effective.

SECTION 2. Effectiveness and Term. (a) This Agreement shall become effective as
of the date on which the Effective Time (as defined in the PBG Merger Agreement)
of the PBG Merger occurs (the “Effective Date”). In the event that the Effective
Time shall not occur or the Executive ceases for any reason to be employed by
PBG through the Effective Date, this Agreement shall be null and void ab initio
and of no further force and effect. At the Effective Time, the Retention
Agreement by and between PBG and the Executive, dated as of May 18, 2009, as the
same may have been amended (the “Prior Retention Agreement”) and any and all
liabilities, rights and obligations of all parties thereunder shall
automatically terminate in their entirety without the requirement of any action
of any party to the Prior Retention Agreement and the Executive’s rights to any
payments or benefits thereunder shall automatically be waived and forfeited by
the Executive. This Agreement shall remain in effect until the second
anniversary of the Effective Date.

SECTION 3. Terms of Employment. (a) Position and Duties. (i) During the
Employment Period, the Executive shall serve the Company as the chief executive
officer of PNABO, with such duties and responsibilities as are consistent with
such position, and shall report directly and exclusively to the Chief Executive
Officer of the Company, provided that the Executive shall report to the Board
from time to time as the Board may request. The Chief Executive Officer of the
Company shall approve all the Executive’s organization design decisions and the
appointment of all executives who directly report to the Executive. Any changes
to compensation and benefits arrangements covering any employees of PNABO shall
be subject to approval by the Board or the appropriate officer of the Company.
The Executive’s responsibilities shall include active participation in all
senior executive team meetings and functions of the Company, as directed by the
Chief Executive Officer of the Company. The Executive shall also serve on a
bottling operations advisory board that will be established to guide the
integration activities for the PAS and PBG businesses through at least the first
anniversary of the Effective Date and that will be headed by the Chief Executive
Officer of the Company. This advisory committee will meet at least every eight
weeks for at least two hours per meeting.

(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business attention and time to the business and affairs
of the Company and its affiliated companies and, to the extent necessary to
discharge the duties and responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform faithfully and
efficiently such duties and responsibilities. Notwithstanding the foregoing,
Executive may serve on corporate, civic, industry and charitable boards or
committees and manage his personal investments and affairs; provided that such
activities, either individually or collectively, do not materially interfere
with the performance of his duties and responsibilities hereunder; and,
provided, further, that the Executive’s service on any corporate, civic,
industry or charitable boards or committees other than those on which the
Executive currently serves, which are set

 

4



--------------------------------------------------------------------------------

forth on Exhibit A, shall be subject to the Company’s prior approval pursuant to
the policy applicable to senior executives of the Company.

(b)    Compensation. As compensation for the Executive’s services hereunder
during the Employment Period, the Executive shall be eligible to receive the
compensation set forth in this Section 3(b).

(i)    Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) at a rate of not less than $1,000,000
payable in accordance with the Company’s normal payroll policies.

(ii)    Annual Bonus. In the event that the Effective Date occurs prior to the
determination of the Executive’s 2009 annual bonus, the 2009 annual bonus will
be determined and paid in accordance with the terms of PBG’s annual incentive
plan in effect immediately prior to the Effective Date based on the attainment
of the pre-existing performance goals as determined in the reasonable, good
faith judgment of the Company. With respect to each Fiscal Year that concludes
during the Employment Period commencing with the 2010 Fiscal Year, the Executive
shall be eligible to earn a target annual bonus equal to 150% of the Executive’s
Annual Base Salary (the “Target Annual Bonus”). The actual annual bonus for any
Fiscal Year commencing with the 2010 Fiscal Year, which could be higher or lower
than the Target Annual Bonus, shall be based on attainment of performance goals
established each year by the Company under the annual incentive compensation
plan of the Company applicable to senior executives; provided, however, that, in
the event that the Effective Date occurs after the Executive’s 2010 annual bonus
target and related performance goals have been established by PBG, the Company
shall have the discretion to make adjustments to such performance goals or to
establish new performance goals for the 2010 annual bonus and the total annual
bonus target for 2010 (before and after the Effective Date) shall not exceed the
Target Annual Bonus and, provided, further, that the 2010 annual bonus
(including with respect to periods during 2010 before and after the Effective
Date) shall not exceed 100% of the Target Annual Bonus if the Synergy Target
(Year 1) has not been achieved.

(iii)    Annual Equity Awards. For each Fiscal Year during the Employment
Period, the Executive shall be eligible for an annual grant of equity
compensation awards having a target aggregate value of not less than $2,100,000
(the “Annual Equity Awards”); provided that the Executive is actively employed
on the grant date for such annual grant. Half the value of each Annual Equity
Award shall be granted in the form of stock options and half the value of each
Annual Equity Award shall be granted in the form of performance stock units (the
value of each such award to be determined as of the grant date of the award in
accordance with the Company’s normal valuation method for equity compensation
grants), and each Annual Equity Award shall otherwise be made on terms and
conditions no less favorable than those provided to similarly situated
executives of the Company. Notwithstanding the foregoing, the Annual Equity
Award for the 2010 Fiscal Year (the “Initial Equity Award”) shall vest on the
second anniversary of the grant date; the performance stock units subject to the
Initial Equity Award shall be settled as soon as practicable thereafter based on
and subject to

 

5



--------------------------------------------------------------------------------

achievement of the performance targets, as determined by the Board; and the
stock options subject to the Initial Equity Award shall be exercisable from the
second anniversary of the grant date for the remainder of the full ten (10)-year
term, subject to the terms of the PepsiCo, Inc. 2007 Long-Term Incentive Plan or
any successor plan. In the event that the Executive’s employment is terminated
by the Company without Cause prior to the second anniversary of the Effective
Date or the Executive voluntarily resigns his employment on or after the first
anniversary of the Effective Date but before the second anniversary of the
Effective Date, a pro rata portion of the Initial Equity Award will vest in
proportion to the Executive’s active service from the Effective Date to the
Termination Date over the period from the Effective Date to the second
anniversary thereof, and the remaining portion of the Initial Equity Award shall
be forfeited; provided, however, the vested performance stock units subject to
the Initial Equity Award shall be settled as soon as practicable following the
second anniversary of the grant date, net of applicable tax withholding, based
on and subject to achievement of the applicable performance targets, as
determined by the Board, and the vested stock options subject to the Initial
Equity Award shall first be exercisable on the second anniversary of the grant
date, in each case, regardless of any such earlier pro rata vesting and shall
remain exercisable for the remainder of the full ten (10)-year term, subject to
the terms of the PepsiCo, Inc. 2007 Long-Term Incentive Plan or any successor
plan. For the avoidance of doubt, if the Executive voluntarily resigns prior to
the first anniversary of the Effective Date or the Executive is terminated by
the Company as a result of Cause, no pro rata vesting of the Initial Equity
Award shall occur and the entire Initial Equity Award shall be forfeited. In the
event of termination of employment as a result of death or Disability, the
Annual Equity Awards shall vest, be exercisable or forfeited in accordance with
the terms and conditions of the agreements evidencing the Awards; provided such
treatment shall be no less favorable to the Executive (or his beneficiaries)
than the treatment that would apply if the Executive’s employment termination
was due to his voluntary resignation instead of death or Disability.

(iv)    Special Integration Equity Award. The Executive shall receive an award
of performance stock units having a target aggregate value of $2,500,000 (the
“Integration Equity Award”). The grant date for the Integration Equity Award
shall be the first business day of the first calendar quarter that begins on or
after the Effective Date and the number of performance stock units subject to
the Integration Equity Award shall be determined by dividing the target
aggregate value of the Integration Equity Award by the average of the high and
low sale prices of a share of the Company’s common stock on The New York Stock
Exchange on the grant date (rounded up to the nearest quarter). A portion of the
Special Integration Award shall vest on the first anniversary of the Effective
Date and shall be settled, net of applicable tax withholding, as soon as
practicable thereafter based on and subject to the level of achievement of the
Synergy Target (Year 1) pursuant to the performance schedule communicated to the
Executive by the Company, as determined by the Board, and a portion of the
Integration Equity Award shall vest (on a cumulative basis) on the second
anniversary of the Effective Date and be settled, net of applicable tax
withholding and net of any portion of the Integration Equity Award that has
previously been settled, as soon as practicable

 

6



--------------------------------------------------------------------------------

thereafter based on and subject to the level of achievement of the Synergy
Target (Years 1 and 2 Cumulative) pursuant to the performance schedule
communicated to the Executive by the Company, as determined by the Board. The
actual amount of the Integration Equity Award that vests on the first
anniversary of the Effective Date may be higher or lower than 50% of the
Integration Equity Award and the amount that vests on the second anniversary of
the Effective Date may be lower (on a cumulative basis) than 100% of the
Integration Equity Award, based on the level of achievement of the Synergy
Target (Year 1) and Synergy Target (Years 1 and 2 Cumulative) as of such dates,
respectively, as determined by the Board based on the performance schedule
communicated to the Executive by the Company. In the event that either (I) the
Executive is terminated by the Company without Cause prior to the second
anniversary of the Effective Date or (II) the Executive voluntarily resigns his
employment or his employment terminates due to death or Disability on or after
the first anniversary of the Effective Date but before the second anniversary of
the Effective Date, the portion of the Integration Equity Award that would
otherwise vest and be settled in accordance with the foregoing based on the
level of achievement of the Synergy Target (Year 1) (if the Terminate Date
occurs prior to the first anniversary of the Effective Date by reason of
termination by the Company without Cause) or the Synergy Target (Years 1 and 2
combined) (if the Termination Date occurs between the first and second
anniversaries of the Effective Date) shall be prorated based on the proportion
of the Executive’s active service during the relevant performance year, and the
remaining outstanding portion of the Integration Equity Award shall be
forfeited. For the avoidance of doubt, if the Executive voluntarily resigns
prior to the first anniversary of the Effective Date or the Executive is
terminated by the Company as a result of Cause, no pro rata vesting of the
Integration Equity Award shall occur and the entire Integration Equity Award
shall be forfeited.

(v)    Converted PBG Equity Awards. Upon the Effective Date, all outstanding
equity-based, equity-related and other long-term incentive awards (including
restricted stock units granted pursuant to the Strategic Leadership Awards (if
any)) then held by the Executive that were granted pursuant to the PBG Equity
Incentive Plans prior to the Effective Date (the “Converted Equity Awards”)
(A) shall be converted into equity-based awards of the Company in accordance
with the terms of the PBG Merger Agreement, (B) to the extent subject to
performance-based vesting criteria (including restricted stock units granted
pursuant to the PBG Strategic Leadership Awards (if any)), shall be deemed to
have been earned at the target performance level and (C) to the extent then
unexercisable or unvested, shall automatically and immediately become fully
vested, exercisable or settled, as applicable; provided that, in the event that
any such award constitutes “deferred compensation” (within the meaning of
Section 409A) and the exercise, payment or settlement of such award pursuant to
this Section 3(b)(v) would result in the imposition of additional taxes or
penalties under Section 409A, such award shall automatically and immediately
cease to be forfeitable but shall not be exercisable, payable or settleable, as
the case may be, until the earliest date on which such award would otherwise be
exercisable, payable or settleable in accordance with its terms and without the
imposition of such additional taxes or penalties, all as reasonably determined

 

7



--------------------------------------------------------------------------------

in good faith by the Company. Except as set forth in this Section 3(b)(v), the
terms and conditions of the Converted Equity Awards in effect immediately prior
to the Effective Time shall remain in full force and effect.

(vi)    Stock Ownership Requirement. During the Employment Period, the Executive
shall at all times own a number of shares of the Company’s common stock equal to
six (6) times the Annual Base Salary, consistent with the stock ownership level
applicable to similarly situated senior executives under the Company’s stock
ownership guidelines. The following equity interests shall count towards
satisfying the foregoing ownership requirement: (I) shares of the Company’s
common stock held directly by the Executive or his immediate family members,
(II) shares of the Company’s common stock allocated to the Executive’s account
in the 401(k) plan of the Company or its Subsidiaries or (III) share equivalents
credited to the Executive’s account under the PBG Executive Income Deferral
Program or its successor (the “EID Plan”).

SECTION 4. Termination of Employment. (a) Qualifying Termination. In the event
of a Qualifying Termination:

(i)    Severance Pay. The Company shall pay the Executive an amount equal to
(I) two (the “Multiple”) times the sum of (A) the Executive’s Annual Base Salary
and (B) the Executive’s Target Annual Bonus, in a single lump-sum cash payment
payable within ten days after the date the release described in
Section 4(a)(viii) becomes effective and irrevocable (the “Release Effective
Date”) (or such later date as may be required to comply with the provisions of
Section 409A of the Code) plus (II) interest at the Default Rate on the amount
determined under (I) for the period beginning on the Effective Date and ending
on the date the cash payment pursuant to this Section 4(a)(i) is due; provided,
however, that such cash payment is paid in lieu of, and the Executive hereby
waives the right to receive, any other cash severance payment relating to salary
or bonus continuation the Executive is otherwise eligible to receive upon
termination of employment under any severance plan, practice, policy or program
of PBG, any Affiliate of PBG, the Company or any Subsidiary or under any
agreement between PBG or the Company and the Executive.

(ii)    Prorated Annual Bonus. With respect to the annual bonus for which the
Executive was eligible under the Company’s annual incentive plan for the Fiscal
Year in which the Termination Date occurs, the Company shall pay to the
Executive an amount equal to the product of (A) the Executive’s Target Annual
Bonus and (B) a fraction, the numerator of which is the number of days elapsed
in the Fiscal Year in which the Termination Date occurs through the Termination
Date, and the denominator of which is 365, in a single lump-sum cash payment
within ten business days after the Release Effective Date (or such later date as
may be required to comply with the provisions of Section 409A of the Code).

(iii)    Continued Welfare Benefits. During the 24-month period following the
Termination Date, the Company shall permit the Executive to purchase continued
medical, dental and vision coverage for the Executive and the Executive’s

 

8



--------------------------------------------------------------------------------

eligible spouse and dependents (if any) under the Company’s insurance plans
pursuant to the Consolidated Omnibus Reconciliation Act of 1985, as amended
(“COBRA”). The Company shall reimburse the Executive for the Executive’s
purchase of such continued coverage at the rate of 160% of the Executive’s cost
of such continued coverage; provided, however that, in the event that the
release described under Section 4(a)(viii) does not become effective prior to
the 45th day after the Termination Date, the Company shall cease to have any
obligation to provide any such reimbursements; and provided, further, however,
that any continued coverage pursuant to this Section 4(a)(iii) shall cease upon
the Executive’s becoming eligible for comparable coverage from a subsequent
employer. Any period of continued coverage pursuant to this Section 4(a)(iii)
shall be recognized for purposes of satisfying the Company’s obligations under
COBRA.

(iv)    Outplacement Counseling. During the number of years following the
Termination Date equal to 50% of the Multiple, the Executive shall be entitled
to reimbursement from the Company, upon the Executive’s presentation to the
Company of a written invoice from the applicable vendor requesting payment, for
the cost of executive level outplacement services offered by a vendor selected
by the Executive; provided that the amount of such reimbursements shall not
exceed $50,000 per year.

(v)    Early Retirement Benefits. In the event that, as of the Termination Date,
the Executive has not attained an age of at least 55, the Executive shall be
eligible to receive the Special Early Retirement Benefits set forth on Exhibit B
hereto. In the event that, as of the Termination Date, the Executive has
(A) been credited with 10 years of service under the Company’s Salaried
Employees Retirement Plan and (B) attained an age of at least 55, the Executive
shall be eligible to receive early retirement benefits as provided for under the
terms of the Company’s benefit plans.

(vi)    Accrued Rights. The Executive shall be entitled to (A) payments of any
unpaid annual base salary or other amount earned or accrued through the
Termination Date and for reimbursement of any unreimbursed business expenses
incurred through the Termination Date, (B) the Executive’s annual bonus
(determined in accordance with the applicable Company bonus plan) for the year
immediately prior to the year in which the Termination Date occurs in the event
that the annual bonus for such prior year has not been paid to the Executive by
the Termination Date, (C) any payments or benefits explicitly set forth in any
other agreements, benefit plans, practices, policies and programs (including the
Company’s vacation policies) in which the Executive participates and (D) any
other rights the Executive may have to welfare or fringe benefits (other than
severance benefits) under any other agreement or arrangement between the
Executive and the Company or any Subsidiary (the rights to such payments, the
“Accrued Rights”). For the avoidance of doubt, the Executive shall not be
permitted to defer or contribute any amounts under the EID Plan after the
Termination Date; provided that the Executive’s account balances under the EID
Plan shall be paid to the Executive in accordance with the terms thereunder.

(vii)    Release of Claims. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not be obligated to make any payments

 

9



--------------------------------------------------------------------------------

described in Section 4(a)(i) through (v), unless, on or before the 45th day
after the Termination Date, the Executive has executed and delivered a
Separation Agreement and Release in the form of Exhibit C hereto and such
release has become effective and irrevocable in accordance with its terms prior
to such 45th day.

(b)    Non-Qualifying Termination. In the event of any termination of the
Executive’s employment that is not a Qualifying Termination (a “Non-Qualifying
Termination”) and that occurs within the Protection Period, the Executive (and,
in the case of the Executive’s death, the Executive’s estate) shall not be
entitled to any additional payments or benefits from the Company under
Section 4(a), other than the Accrued Rights and the payments and benefits
pursuant to Section 4(a)(i), (ii) and (v). For the avoidance of doubt, the
Executive shall not be entitled to any payments or benefits pursuant to
Section 4(a) in the event of any termination (either a Qualifying Termination or
a Non-Qualifying Termination) occurring after the Protection Period.

(c)    Termination Procedures. The following procedures shall be applicable to
any termination of the Executive’s employment during the Protection Period:

(i)    Termination for Cause. The Company shall provide prompt written notice to
the Executive of the facts that the Company believes in good faith give rise to
Cause. The termination of the Executive’s employment for Cause shall not be
effective unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after the Executive is given a reasonable
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
that constitutes Cause and specifying the particulars thereof in detail. Any
termination for Cause shall be effective as of the date designated in such Board
resolution.

(ii)    Termination by the Company without Cause; Voluntary Termination by the
Executive. The Executive’s employment with the Company may be terminated by the
Executive voluntarily or by the Company without Cause at any time and for any
reason; provided, however, that the Executive shall be required to give the
Company at least 30 days’ advance written notice of any such termination by the
Executive and the Company shall be required to give to the Executive at least 30
days’ advance written notice of any such termination by the Company.

(iii)    Death; Disability. The Executive’s termination of employment as a
result of the Executive’s death shall be effective upon Executive’s death. The
Executive’s termination of employment due to Disability shall be effective on
the date that a final determination of Disability has been made.

SECTION 5. Parachute Payments. In the event that the aggregate amount of any
Payments that could be considered “parachute payments” (as defined in
Section 280G of the Code) (such payments, the “Parachute Payments”) exceeds the
greatest amount of Parachute

 

10



--------------------------------------------------------------------------------

Payments that may be paid, provided or delivered to the Executive without giving
rise to any liability for the Excise Tax, then the aggregate amount of Parachute
Payments to which the Executive is entitled shall be reduced to an amount equal
to the amount which produces the greatest after-tax benefit to the Executive
after taking into account any Excise Tax to be payable by the Executive. For the
avoidance of doubt, this provision will reduce the amount of Parachute Payments
otherwise payable to the Executive, if doing so would place the Executive in a
better net after-tax economic position as compared with not doing so (taking
into account the Excise Tax payable in respect of such Parachute Payments). The
Company shall reduce or eliminate the Parachute Payments by first reducing or
eliminating the portion of the Parachute Payments that are payable in cash and
then by reducing or eliminating the non-cash portion of the Parachute Payments,
in each case, in reverse order beginning with payments or benefits which are to
be paid the furthest in the future. This Section 5 shall take precedence over
the provisions of any other plan, arrangement or agreement governing the
Executive’s rights and entitlements to any Payment. All determinations to be
made under this Section 5 shall be made, at the Company’s expense, by a
nationally recognized certified public accounting firm selected by the Company
(other than any such firm that serves as the Company’s auditor or otherwise has
a material recurring business relationship with the Company), and written copies
thereof shall be promptly delivered to the Executive. For the avoidance of
doubt, this Section 5 shall not be applicable to the extent that the Executive
is not subject to the Excise Tax by virtue of the Executive’s tax residence.

SECTION 6. Indemnification and Insurance. Commencing upon the Effective Date and
for so long thereafter as the Executive could be subject to liability, the
Company shall keep in place an officers’ and directors’ liability insurance
policy (or policies) providing comprehensive coverage to the Executive for
claims relating to the Executive’s service as director, officer or employee of
the Company or its Affiliates, at a level that is no less favorable to the
Executive (e.g., with respect to scope, amounts and deductibles) than the level
in effect with respect to the Executive at the Effective Date or, if more
favorable to the Executive, the level provided to then-current directors and
officers of the Company and its Affiliates. The Company shall indemnify the
Executive to the fullest extent permitted by the Company’s Amended and Restated
Articles of Incorporation, any officer indemnification agreement between the
Executive and the Company and the general laws of the State of North Carolina
and shall provide indemnification expenses in advance to the extent permitted
thereby. The indemnification and advance of expenses provided by the Company
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which the Executive may be entitled under any law (common or statutory), or any
agreement, vote of stockholders or disinterested directors or other provision
that is consistent with law, both as to action in his or her official capacity
and as to action in another capacity while holding office or while employed or
acting as agent for the Company, and such rights shall continue in respect of
all events occurring while the Executive was a director of or employed by the
Company that continue after the Executive has ceased to be a director of or
employed by the Company, and shall inure to the benefit of the estate, heirs,
executors and administrators of the Executive. The Executive shall also benefit
from the director and officer indemnification and insurance coverage specified
in Section 7.04 of the PBG Merger Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 7. Restrictive Covenants. (a) Acknowledgements. The Executive
acknowledges and recognizes the highly competitive nature of the businesses of
the Company and its Affiliates. The Executive further acknowledges that the
Executive has been and shall be provided with access to sensitive and
proprietary information about the clients, prospective clients, knowledge
capital and business practices of the Company and its Affiliates, and has been
and shall be provided with the opportunity to develop relationships with
customers, prospective customers, consultants, employees, representatives and
other agents of the Company and its Affiliates, and the Executive further
acknowledges that such proprietary information and relationships are extremely
valuable assets in which the Company and its Affiliates have invested and shall
continue to invest substantial time, effort and expense.

(b)    Non-Competition. The Executive agrees that while employed by the Company
and thereafter until a number of years after the Termination Date equal to the
Multiple (such period, the “Restriction Period”), the Executive shall not,
directly or indirectly, on the Executive’s behalf or on behalf of any other
person, firm, corporation, association or other entity, as an employee,
stockholder, director, advisor, partner, agent, consultant or otherwise, provide
services or perform activities for, or acquire or maintain any ownership
interest in, a beverage business (including a water business) in the United
States, Canada or Mexico that competes with any businesses being conducted or
proposed to be conducted by PNABO, including the Coca-Cola Company, Dr Pepper
Snapple Group, Inc., Cott Corporation and their respective parents, divisions,
subsidiaries, affiliates, bottlers, licensees or franchisees (such a beverage
business, a “Competitive Enterprise”). Notwithstanding anything in this
Section 7(b), the Executive shall not be considered to be in violation of this
Section 7(b) solely by reason of owning, directly or indirectly, any securities
of a Competitive Enterprise if (i) the Executive’s interest does not exceed 5%
in the aggregate of any class of securities of such Competitive Enterprise and
(ii) such securities are listed on a national securities exchange or registered
under securities laws of Canada or the United States.

(c)    Non-Solicitation of Employees. During the Restriction Period, the
Executive hereby agrees not to, directly or indirectly, solicit or hire, or
assist any other person or entity in soliciting or hiring, any employee of the
Company or any of its Affiliates to perform services for any entity (other than
the Company or its Affiliates), or attempt to induce any such employee to leave
the employ of the Company or its Affiliates; provided, however, that the
restrictions of this Section 7(c) shall not apply to the placement of general
advertisements or the use of general search firm services which are not targeted
directly or indirectly towards employees of the Company or its Affiliates;
provided further that the Executive shall not be considered to have engaged in
any conduct prohibited by this Section 7(c) with respect to an employee so long
as the Executive shall not have recommended or otherwise identified such
employee as a candidate for employment and shall not have otherwise been
actively involved in the solicitation or hiring of such employee.

(d)    Non-Solicitation of Customers. During the Restriction Period, the
Executive hereby agrees not to, in any manner, directly or indirectly,
(i) solicit a customer or prospective customer of the Company and its Affiliates
to transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company and its Affiliates or (ii) interfere with or
damage (or attempt to interfere with or damage) any relationship between

 

12



--------------------------------------------------------------------------------

the Company and its Affiliates and a customer or prospective customer of the
Company and its Affiliates.

(e)    Confidentiality. During the Executive’s employment with the Company and
thereafter, the Executive shall hold in strict confidence any Proprietary or
Confidential Information related to the Company and its Affiliates, except that
the Executive may disclose such information as required by law, court order,
regulation or similar order. For purposes of this Agreement, the term
“Proprietary or Confidential Information” shall mean all information relating to
the Company or its Affiliates (such as business plans, trade secrets, or
financial information of strategic importance to the Company or its Affiliates)
that is not generally known in the beverage industry, that was learned,
discovered, developed, conceived, originated or prepared during the Executive’s
employment with the Company and the disclosure of which would be harmful to the
business prospects, financial status or reputation of the Company or its
Affiliates at the time of any disclosure by the Executive.

(f)    Nondisparagement. During the Executive’s employment with the Company and
for a number of years thereafter equal to the Multiple, the Executive shall not
make any comments or statements to the press, employees of the Company or its
Affiliates, any individual or entity with whom the Company or its Affiliates has
a business relationship or any other person, if such comment or statement is
disparaging to the Company, any of its Affiliates or any of its current or
former officers, members or directors, except for truthful statements as may be
required by law.

(g)    Return of Property. The Executive agrees that upon the Executive’s
termination of employment, the Executive (or, in the event of the Executive’s
death, the Executive’s heirs or estate) at the request of the Company and its
Affiliates, shall immediately return to the Company and its Affiliates all
original books, papers, plans, information, letters and other data, and shall
immediately return or destroy all copies thereof or therefrom, in any way
relating to the business of the Company and its Affiliates, and shall promptly
thereafter certify to the Company in writing that such actions have been
completed.

(h)    Remedies. The Executive hereby agrees that it is impossible to measure in
money the damages which will accrue to the Company by reason of a failure by the
Executive to perform any of the Executive’s obligations under Section 7(b), (c),
(d), (e), (f) or (g). Accordingly, if the Company or any of its Affiliates
institutes any action or proceeding to enforce Section 7(b), (c), (d), (e),
(f) or (g), to the extent permitted by applicable law, the Executive hereby
waives the claim or defense that the Company or its Affiliates has an adequate
remedy at law, and the Executive shall not urge in any such action or proceeding
the claim or defense that any such remedy at law exists.

SECTION 8. No Mitigation or Offset. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
otherwise

 

13



--------------------------------------------------------------------------------

expressly provided for in this Agreement, such amounts shall not be reduced
whether or not the Executive obtains other employment.

SECTION 9. Non-Exclusivity of Rights. Except as specifically provided in
Section 4(a)(i), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, practice, policy or
program provided by the Company or an Affiliate for which the Executive may
qualify, nor shall anything in this Agreement or the accompanying Separation
Agreement and Release limit or otherwise affect any rights the Executive may
have under any contract or agreement with the Company or an Affiliate. Vested
benefits and other amounts that the Executive is otherwise entitled to receive
under any incentive compensation (including any equity award agreement),
deferred compensation, retirement, pension or other plan, practice, policy or
program of, or any contract or agreement with, the Company or an Affiliate shall
be payable in accordance with the terms of each such plan, practice, policy,
program, contract or agreement, as the case may be, except as explicitly
modified by this Agreement.

SECTION 10. Withholding. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required to be withheld pursuant to any applicable law or regulation.

SECTION 11. Assignment. (a) This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution, and
any assignment in violation of this Agreement shall be void.

(b)    Notwithstanding the foregoing Section 11(a), this Agreement and all
rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him or her
hereunder if he or she had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee or other designee or, should there be no such
designee, to the Executive’s estate.

(c)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company (a “Successor”) to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, (i) the term “Company” shall mean the Company as hereinbefore
defined and any Successor and any permitted assignee to which this Agreement is
assigned and (ii) the term “Board” shall mean the Board as hereinbefore defined
and the board of directors or equivalent governing body of any Successor and any
permitted assignee to which this Agreement is assigned.

SECTION 12. Dispute Resolution. (a) Except for any proceeding brought pursuant
to Section 7(h), the parties agree that any dispute arising out of or relating
to this Agreement or the formation, breach, termination or validity thereof,
shall be settled by binding arbitration by a

 

14



--------------------------------------------------------------------------------

panel of three arbitrators in accordance with the commercial arbitration rules
of the American Arbitration Association. The arbitration proceedings shall be
located in New York, New York. The arbitrators shall not be empowered to award
damages in excess of compensatory damages, and each party hereby irrevocably
waives any damages in excess of compensatory damages. Judgment upon any
arbitration award may be entered into any court having jurisdiction thereof and
the parties consent to the jurisdiction of any court of competent jurisdiction
located in the State of New York.

(b)    If the Executive shall prevail with respect to at least one material
issue in any arbitration brought by the Executive or the Company to enforce or
interpret any provision contained herein, the Company, to the fullest extent
permitted by applicable law, shall indemnify the Executive for the Executive’s
reasonable attorneys’ fees and disbursements incurred in such arbitration and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by the Executive from the
earliest date that payment to the Executive should have been made under this
Agreement until such judgment shall have been paid in full, which interest shall
be calculated at the Default Rate set forth in Section 13. In no event shall any
reimbursement be made to the Executive for such attorneys’ fees and
disbursements that are incurred after the tenth anniversary of the date of the
Executive’s death.

SECTION 13. Default in Payment. Any payment not made within ten business days
after it is due in accordance with this Agreement shall thereafter bear
interest, compounded annually, at a rate that is 120% of the applicable Federal
long-term rate (pursuant to Code Section 1274(d) or any successor provision)
applicable for annual compounding, as published by the U.S. Internal Revenue
Service and in effect at the time such payment is due (the “Default Rate”).

SECTION 14. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE
STATE OF NEW YORK, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

SECTION 15. Amendment; No Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Executive and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. No failure or delay by either party in exercising any
right or power hereunder will operate as a waiver thereof, nor will any single
or partial exercise of any such right or power, or any abandonment of any steps
to enforce such right or power, preclude any other or further exercise thereof
or the exercise of any other right or power. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party, which are not set forth expressly in this
Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 16. Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

SECTION 17. Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled. None of the parties shall be liable or bound to
any other party in any manner by any representations and warranties or covenants
relating to such subject matter except as specifically set forth herein.

SECTION 18. Survival. The rights and obligations of the parties arising under
the provisions of this Agreement, including Sections 4, 5, 6, 7, 8, 10, 11, 12,
13, 14 and 23, shall survive and remain binding and enforceable, notwithstanding
the expiration of the Protection Period or the term of this Agreement, the
termination of the Executive’s employment with the Company for any reason or any
settlement of the financial rights and obligations arising from the Executive’s
employment hereunder, to the extent necessary to preserve the intended benefits
of such provisions.

SECTION 19. Notices. All notices or other communications required or permitted
by this Agreement will be made in writing and all such notices or communications
will be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Company:   

PepsiCo, Inc.

700 Anderson Hill Road

Purchase, New York 10577

  

Attention: Chief Personnel Officer

Fax: 914-253-3008

If to the Executive:        At the address for the Executive most recently on
file with the Company

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

16



--------------------------------------------------------------------------------

SECTION 20. Headings and References. The headings of this Agreement are inserted
for convenience only and neither constitute a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.

SECTION 21. Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

SECTION 22. Interpretation. For purposes of this Agreement, the words “include”
and “including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation”. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.

SECTION 23. Section 409A. (a) It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and any and any rules or
regulations promulgated thereunder from time to time (collectively,
“Section 409A”), and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A (such taxes and penalties, “Section 409A Taxes”).

(b)    Neither the Executive nor any of the Executive’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A) payable under this Agreement to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to the Executive or for the
Executive’s benefit under this Agreement may not be reduced by, or offset
against, any amount owing by the Executive to the Company or any of its
Affiliates.

(c)    If, at the time of the Executive’s separation from service (within the
meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company (or its Affiliate, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it on the first business day after such six-month period.

(d)    If any payment or benefit to be provided under this Agreement is delayed
as provided in Section 23(c) (a “Delayed Payment”), then interest at the Default
Rate on such Delayed Payment for the period beginning on the date such Delayed
Payment would otherwise have been provided in the absence of Section 23(c) and
ending on the date of receipt of such Delayed Payment shall also be paid by the
Company to the Executive at the time of payment.

 

17



--------------------------------------------------------------------------------

(e)    In the event that the Company determines that any provision of this
Agreement does not comply with Section 409A and that the Executive may become
subject to a Section 409A Tax, the Executive shall cooperate with the Company to
execute any amendment to the provisions hereof reasonably necessary to avoid the
imposition of such Section 409A Tax, but only to the minimum extent necessary to
avoid the application of such Section 409A Tax and only to the extent that the
Executive would not, as a result, suffer (i) any reduction in the total present
value of the amounts otherwise payable to the Executive, or the benefits
otherwise to be provided to the Executive, by the Company or (ii) any material
increase in the risk of the Executive not receiving such amounts or benefits.

(f)    Except as specifically permitted by Section 409A, the benefits and
reimbursements provided to the Executive under Sections 4(a) and 12(b) and
otherwise under this Agreement during any calendar year shall not affect the
benefits and reimbursements to be provided to the Executive in any other
calendar year, any such reimbursements shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
was incurred and the right to such benefits and reimbursements shall not be
liquidated or exchanged for any other benefit.

SECTION 24. Attorney’s Fees. The Executive shall be entitled to reimbursement
from the Company, upon the Executive’s presentation to the Company of a written
invoice, for the reasonable attorney’s fees and costs that the Executive
incurred in negotiating this Agreement; provided that the amount of such
reimbursements shall not exceed $25,000.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

PEPSICO, INC., By:   /s/    Indra K. Nooyi

Name: Indra K. Nooyi

Title: Chairman and Chief Executive Officer

EXECUTIVE, By:   /s/    Eric J. Foss

Name: Eric J. Foss

 

19



--------------------------------------------------------------------------------

EXHIBIT A

CURRENT BOARDS AND COMMITTEES OF EXECUTIVE

1. UDR, Inc. Board of Directors

2. Industry Affairs Council of the Grocery Manufacturers of America

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

SPECIAL EARLY RETIREMENT BENEFITS

This Exhibit B sets forth the Special Early Retirement Benefits that will be
provided to the Executive under the Agreement in the event that the Executive
incurs a Qualifying Termination or Non-Qualifying Termination during the
Protection Period and, as of the Termination Date, has not yet attained an age
of at least 55, as required by Section 4(a)(v) of the Agreement. Such benefits
shall consist of a (A) Special Early Retirement Lump Sum Benefit, (B) Special
Early Retiree Medical Benefit, (C) Special Early Retiree Life Insurance Benefit
and (D) retirement treatment under the terms of long-term incentive awards
granted after the Effective Date except for the Initial Equity Award and the
Integration Equity Award. Any such benefit shall be provided in accordance with
the terms of the applicable Company benefit and compensation plan or
arrangement.

Special Early Retirement Lump Sum Benefit

The Executive shall be eligible to receive a special early retirement benefit
(“Special Early Retirement Benefit”) based on benefit formulas (without regard
to any change thereto after the Effective Date that would result in a material
reduction in the Executive’s employee benefits in the aggregate (without regard
to annual bonuses) or that would violate the covenant of the Company set forth
in Section 7.06(a) of the PBG Merger Agreement) under the Pepsi Bottling Group,
Inc. Salaried Employees Retirement Plan or any successor plan (the “Salaried
Plan”) and the Pepsi Bottling Group, Inc. Pension Equalization Plan or any
successor plan (the “PEP” and, together with the Salaried Plan, the “Plans”).
The Special Early Retirement Benefit shall be based on the early retirement
benefit formula under each Plan, and shall be calculated using the more
favorable early retirement reduction factors and other actuarial factors
associated with the early retirement benefit formula (the “Early Retirement
Factors”), in each case, without regard to any change thereto after the
Effective Date that would result in a material reduction in the Executive’s
employee benefits in the aggregate (without regard to annual bonuses) or that
would violate the covenant of the Company set forth in Section 7.06(a) of the
PBG Merger Agreement.

The Special Early Retirement Benefit shall equal (x) the Executive’s benefit
under the Plans as of the Termination Date, determined based on the Early
Retirement Factors minus (y) the Executive’s deferred vested benefit under the
Plans as of the Termination Date, determined based on the standard benefit
formula and standard reduction formula thereunder (in each case, without regard
to any change thereto after the Effective Date that would result in a material
reduction in the Executive’s employee benefits in the aggregate (without regard
to annual bonuses) or that would violate the covenant of the Company set forth
in Section 7.06(a) of the PBG Merger Agreement).

The Special Early Retirement Benefit shall be paid in a single cash lump sum,
and shall be paid as soon as practicable by the Company, after the Termination
Date (or such later date as may be required to comply with the provisions of
Section 409A of the Code). The interest rate(s) used for determining such lump
sum amount shall not exceed the interest rate(s) that would have been applicable
to such determination if made on the Effective Date.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

Special Early Retiree Medical Benefit

The Executive shall also be entitled to Special Early Retiree Medical Benefit
coverage under the Company’s retiree medical program as in effect from time to
time and generally available to the Company’s retirees; provided that the
Executive’s medical coverage pursuant to Special Early Retiree Medical Benefit
coverage shall commence after termination of the Executive’s medical coverage
under Section 4(a)(iii) of the Agreement. The Executive shall be responsible for
the retiree’s cost of the Special Early Retiree Medical Benefit coverage, and
such costs shall be comparable to the retiree medical costs generally paid by
the Company’s retirees.

Special Early Retiree Life Insurance Benefit

The Executive shall also be entitled to Special Early Retiree Life Insurance
coverage as in effect from time to time and generally available to the Company’s
retirees. Such coverage shall commence as of the Termination Date. Under the
Special Early Retiree Life Insurance coverage currently made available by the
Company, the Executive shall be eligible to receive life insurance coverage up
to the basic life insurance coverage provided under the Company’s Basic Life
Insurance Program; provided that such coverage is subject to 10% annual
reductions until age 65 (at which point, the Executive shall be provided with
coverage equal to $5000). The Executive shall be responsible for the retiree’s
cost of the special Early Retiree Life Insurance coverage, if any, and such
costs shall be comparable to the retiree life insurance costs generally paid by
the Company’s retirees.

Long-Term Incentive Plan

The Executive shall also be treated as having terminated employment as a result
of “Retirement” for purposes of the annual long-term incentive awards granted to
the Executive by the Company after the Effective Date other than the Initial
Equity Award and the Integration Equity Award (the terms of which are set forth
in Sections 3(b)(iii) and (iv) of the Agreement) or any other special retention
award. As a result of such Retirement treatment, a pro rata portion of each
outstanding annual long-term incentive award (other than the Initial Equity
Award and the Integration Equity Award (the terms of which are set forth in
Sections 3(b)(iii) and (iv) of the Agreement) or any other special retention
award) shall vest on his last day of employment in proportion to the Executive’s
active service from the grant date to his Termination Date; provided, however,
that the settlement of any performance stock units shall remain subject to
attainment of the applicable performance targets and, with respect to any
options, the Executive shall be able to exercise such options from the
originally scheduled vesting date until the end of the options’ term.

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

SEPARATION AGREEMENT AND RELEASE

I.    Release. For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release and forever discharge PepsiCo, Inc., a North Carolina corporation
(the “Company”), and its present and former subsidiaries, together with their
present and former directors, officers and employees and their respective
successors, predecessors and assigns (collectively, the “Released Parties”),
from any and all claims, actions, causes of action, demands, rights, damages,
debts, accounts, suits, expenses, attorneys’ fees and liabilities of whatever
kind or nature in law, equity, or otherwise, whether now known or unknown
(collectively, the “Claims”), which the undersigned now has, owns or holds, or
has at any time heretofore had, owned or held against any Released Party,
arising out of or in any way connected with the undersigned’s employment
relationship with the Company, its subsidiaries or successors, predecessors or
assigns, or the termination thereof, under any Federal, state or local statute,
rule, or regulation, or principle of common, tort or contract law, including but
not limited to, the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§
201 et seq., the Family and Medical Leave Act of 1993, as amended (the “FMLA”),
29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act
of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., and any other equivalent or similar Federal, state, or local statute;
provided, however, that nothing herein shall release the Company of its
obligations to the Executive (i) under that certain Retention Agreement between
the undersigned and the Company, (ii) with respect to payments, rights and
benefits under employee benefit plans and arrangements that have vested or
accrued as of the Termination Date (as defined in such Retention Agreement) or
(iii) with respect to any directors’ and officers’ indemnification or insurance
arrangements. The undersigned understands that, as a result of executing this
Separation Agreement and Release, he/she will not have the right to assert that
the Company or any other Released Party unlawfully terminated his/her employment
or violated any of his/her rights in connection with his/her employment or
otherwise.

The undersigned affirms that he/she has not filed, caused to be filed, or
presently is a party to any Claim, complaint or action against any Release Party
in any forum or form and that he/she knows of no facts which may lead to any
Claim, complaint or action being filed against any Release Party in any forum by
the undersigned or by any agency or group.

The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

revocation, and that he/she knowingly and voluntarily, of his/her own free will,
without any duress, being fully informed and after due deliberate action,
accepts the terms of and signs the same as his own free act.

II.    Protected Rights. The Company and the undersigned agree that nothing in
this Separation Agreement and Release is intended to or shall be construed to
affect, limit or otherwise interfere with any non-waivable right of the
undersigned under any Federal, state or local law, including the right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or to exercise any other right that
cannot be waived under applicable law. The undersigned is releasing, however,
his/her right to any monetary recovery or relief should the EEOC or any other
agency pursue Claims on his/her behalf. Further, should the EEOC or any other
agency obtain monetary relief on his/her behalf, the undersigned assigns to the
Company all rights to such relief.

III.    Severability. If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.

IV.    GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO
BE MADE IN THE STATE OF NEW YORK, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

Effective on the eighth calendar day following the date set forth below.

 

PEPSICO, INC. By:    

Name:

Title:

EMPLOYEE,  

Name:

Date Signed:

 

Exhibit C – Page 2